Citation Nr: 0707340	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  99-22 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to March 
1976, from February 1979 to January 1983, and from October 
1986 to March 1989. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied service connection for PTSD. 

The veteran testified before the Board sitting in Washington, 
D.C. in July 2001.  

The Board remanded the claim in November 2001 and in May 2005 
for procedural issues, and the claim is now before the Board 
for adjudication.  


FINDING OF FACT

The veteran's PTSD manifested many years after service is not 
related to any aspect of service; there is no credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1131 (West 2002), 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002, April 
2004, June 2004, and August 2005; a rating decision in August 
1999; a statement of the case in November 1999; and 
supplemental statements of the case in January 2000 and June 
2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2006 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several an examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The veteran served briefly in the Army, followed by two 
periods of active service as a yeoman in the Navy.  She 
contends that she has post-traumatic stress disorder (PTSD) 
as a result of rape, sexual assault, domestic assault, and 
sexual harassment that occurred from 1979 to 1983 while she 
was assigned to Naval Weapons Station (NWS), Yorktown, 
Virginia.  

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The veteran's PTSD claim is based on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a problem of proof of the occurrence 
of the claimed stressor.  In such situations it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  
38 C.F.R. § 3.304(f).

The veteran provided consistent summaries of several 
traumatic events in statements in September 1997, February 
1998, February 2000, and November 2005.  Additionally, she 
consistently restated the circumstances of these events in 
hearings at the RO in January 2000 and before the Board in 
June 2001.  The events were also described by several VA 
medical providers in examination and treatment records.  

The veteran stated that upon arrival at NWS Yorktown in June 
1979, she was assigned to the administrative section of the 
nuclear weapons department.  She stated that she was 
immediately subjected to sexual harassment by inappropriate 
comments from her division officer.  Her immediate supervisor 
was a civilian employee whom the veteran grew to trust 
because he took interest in providing her training and advice 
on and off work.  However, the veteran stated that later in 
her tour, the employee sexually assaulted her.  She did not 
seek medical care for her injuries.  She did not report the 
incident on the advice of a civilian woman employee in her 
office who indicated she might be subject to reprisals and 
further physical injury.   The veteran provided the names of 
the people involved but could not remember the dates of the 
events.  She also stated that after this event, she was 
treated roughly during a security drill, locked in a 
classified material vault, and shown high radiation meter 
indications in her office space.   

The veteran also stated that after closing a local veteran's 
social club in the early morning hours, she was repeatedly 
raped by several men in the parking lot.  She was unable to 
identify the men because they wrapped her head in a towel.  
She further stated that upon returning home, her husband (an 
active duty sailor in the same unit) beat her and broke her 
leg.  She was unable to recall the date and did not seek 
medical care, report to authorities, or discuss the events 
with anyone until confiding in a physician many years after 
service.  She stated that she sought treatment for the leg 
injury using a false explanation. 

In October through November 1980, the veteran was 
hospitalized for testing for periodic headache, myalgia, and 
fever of undetermined origin.  She stated that she was 
sexually assaulted by her attending physician.  The date was 
uncertain and she did not sustain injury. 

Service medical and personnel records for the veteran's two 
periods of naval service were silent for any overt symptoms 
or treatment for a mental disorder or for injuries medically 
attributed to rape or assault.  There is no physical 
examination of record concurrent with discharge from the 
veteran's first period of naval service in 1983.  However, a 
September 1986 reenlistment physical examination showed no 
psychiatric or gynecologic abnormalities, and the veteran 
denied any treatment for such conditions in her concurrent 
medical history questionnaire.  

In October 1995, the veteran sought treatment at the VA 
Medical Center (VAMC) and Domiciliary in Bay Pines, Florida 
for homelessness and many medical conditions including 
insomnia and depression.  In a February 1997 letter, a VA 
psychologist noted that she had provided weekly therapy and 
medication to the veteran from October 1995 to December 1996.  
She noted that the veteran displayed symptoms of anxiety, 
irritability, social withdrawal, feelings of hopelessness, 
and loss of interest.  There was no mention of traumatic 
events in service. The veteran transferred to a VA 
Domiciliary in Mountain Home, Tennessee to continue 
treatment.  She transferred to VAMC Salisbury, North Carolina 
in April 1997 because she was unable to obtain prompt 
treatment for her medical conditions.  She later stated to 
medical providers that she was harassed by a male patient.  

Upon arrival in Salisbury, a VA physician noted the veteran's 
reports of rape and trauma in the Navy in 1980.  The veteran 
also reported increased medical symptoms and depression over 
the previous five years when her father and brother died, her 
daughter attempted suicide, and she was caring for her 
mother.  Initial diagnoses included PTSD.  In March 1997, a 
VA psychologist also noted the veteran's reports of traumatic 
events and abuse during her tour of duty at NWS Yorktown.  
Although the veteran's description of events was confusing 
and lacked specificity of time and date, they were highly 
descriptive and at times "fantastic."  The psychologist 
also noted the veteran's history of domestic and financial 
problems.  The psychologist stated that the veteran's 
credibility was questionable and that substantiation of 
claims was encouraged.  She diagnosed somatization, anxiety, 
and personality disorders complicated by many medical 
conditions and financial distress.  The veteran was 
discharged and scheduled for outpatient care in June 1997, 
concluding a period of continuous hospitalization or 
domiciliary residence since October 1995. 

In November 1997, the veteran was referred to the National 
Center for PTSD at the Women's Health Sciences Center at VAMC 
Boston.  In February 1998, two VA psychologists noted that 
they had interviewed the veteran on six occasions from 
November 1997 to early January 1998, reviewed medical records 
and questionnaires, and discussed the veteran's case with her 
psychologist at Bay Pines.  They noted that the Bay Pines 
provider was aware of the veteran's reported sexual trauma in 
the Navy but did not record it at the request of the veteran, 
who expressed continued fear of reprisals from the 
perpetrators.  In a very detailed and comprehensive report, 
the two VA psychologists diagnosed PTSD, major depression, 
panic, and personality disorders.  They provided a detailed 
analysis of the DSM-IV diagnostic requirements for PTSD and 
clearly established a link between the veteran's 
symptomatology and her claimed in-service stressors.  

In January 1998, the veteran resided at a private homeless 
facility in Niagara Falls, New York while receiving medical 
treatment at VAMC Buffalo.  In October 1998, a VA 
psychiatrist reviewed the claims file and recent treatment 
records from the veteran's VA therapist.  The psychiatrist 
noted the veteran's reports of rape, assault, domestic 
violence, and harassment in service that were consistent with 
the veteran's February 1997 written statement.  He also noted 
the lack of specific dates and times, but commented that 
memory loss was a symptom of her disorder.  In a 
comprehensive report, he diagnosed chronic and severe PTSD, 
dysthymia, and personality disorder and noted a linkage 
between her disorder and the claimed sexual trauma and 
harassment in service.  The psychiatrist provided a 
substantially similar examination report and diagnosis in May 
1999. 

In May 1999, the Social Security Administration granted 
disability benefits for several mental disorders including 
PTSD.  Only VA records of medical treatment were cited in the 
decision. 

In February 2001, the veteran returned to Bay Pines for 
further treatment in a sexual trauma program.  In April 2001, 
two VA psychologists, including the veteran's provider from 
1995 to 1996, examined the veteran and continued the PTSD 
diagnosis.  Records showed aggressive therapy through May 
2001 with a plan for subsequent follow-up treatment.  The 
most recent treatment note in February 2004 showed that the 
veteran's depressive disorder was resolved.  The examiner 
noted that her condition had improved but continued the PTSD 
diagnosis. 

The Board concludes that the veteran has a diagnosis of PTSD 
that meets the requirements of DSM-IV and that there is 
sufficient medical evidence of a linkage between the disorder 
and claimed in-service stressors.  As discussed above, there 
is no obvious supporting evidence in the veteran's service 
personnel and medical records that the claimed events 
actually occurred. 

In August 2005,the DVA provided notice to the veteran as 
required by  38 C.F.R. § 3.304(f)(3) that credible supporting 
evidence of a stressor may include (1) evidence from sources 
other than the veterans service records or (2) evidence of 
behavior changes.  In November 2005, the veteran stated that 
her record contained at least three indications of the 
occurrence of the traumatic events:

(1) She requested a change of duty station to Adak, 
Alaska that was disapproved by her division officer 
but was approved by the Navy personnel detailing 
office in Washington; 
(2) A personnel evaluation prepared by an officer 
supervisor stated that her attitude changed and 
that her recurrent fever of unknown origin was 
detracting from her performance; and,   
(3) After the sexual assault by her supervisor and 
rape by several unknown men at the social club, she 
sought treatment for gynecological problems and a 
rash on her face from a towel wrapped on her face 
and parking lot gravel. 

After examination of the veteran's service medical and 
personnel records from 1979 to 1983 and mindful of the 
veteran's fear of reporting the incidents, the Board 
regrettably concludes that there is no credible supporting 
evidence of any kind that the claimed rape, assaults, and 
harassment actually occurred.  

Service personnel evaluations showed that the veteran's 
performance was above average for her entire tour of duty at 
NWS Yorktown.  The veteran was promoted four times during 
this period and was recommended for immediate reenlistment at 
the end of her obligated active service in January 1983.  In 
January 1981, a performance evaluation showed that she 
performed her administrative duties, including handling 
nuclear weapons security keys and classified material, in a 
highly efficient and effective manner.  She was noted to have 
great rapport with her co-workers and was an asset to 
division morale.  The evaluator did note that a medical 
problem of unknown origin caused frequent absences from work 
and that it restricted her in keeping a "firm grasp" on her 
responsibilities.  He did not note an attitude problem.  In 
June 1981, an evaluator noted that the medical problem had 
not yet been identified but that her time on the job had 
greatly improved.  Her grades improved and she was noted to 
have potential as a capable leader.  In November, she 
received a letter of appreciation from the Commanding Officer 
for her work in nuclear weapons stockpile administration that 
was instrumental in award of a high grade on an inspection.  
In June 1982, the veteran received higher and well above 
average grades and was noted to have displayed highly 
effective professional performance.  In addition, the 
evaluator stated that her wit and personality contributed to 
high division morale, that she had organized division social 
events, and that she was active in many community affairs.  
There were no further comments about work absences due to 
medical conditions.  Throughout her tour of duty, the veteran 
satisfactorily performed duties critical to the safety and 
security of nuclear weapons.  There is no indication in 
personnel evaluations of any change in attitude or 
performance. 

In April 1982, after completing nearly three years of shore 
duty at NWS Yorktown and nine months before the end of her 
enlistment, the veteran submitted a request for assignment to 
duty outside the continental United States (the equivalent of 
sea duty for women at that time).  Her choices of location 
were Cuba, Iceland, and Guam.  She noted that the reason for 
the request was that her husband had received orders to a 
ship based in Charleston, South Carolina.  Her Commanding 
Officer found her eligible and recommended approval.  The 
personnel detailing office in Washington approved her request 
and issued orders to her first choice, Guantanamo Bay, Cuba.  
The veteran subsequently decided not to reenlist and received 
an honorable discharge in January 1983.  Personnel security 
records showed that the veteran moved to Charleston, South 
Carolina and that she resided and worked there until June 
1986.  There is no indication that the change of duty request 
was anything other than the normal, routine process at the 
end of a tour of duty.  

Service medical records showed that the veteran was treated 
for a rash on her face in June 1979, the same month she 
reported for duty at NWS.  The rash was treated with topical 
medication and resolved after a few weeks.  There were no 
notations of more extensive scrapes or bruises.  

In January 1980, the veteran sought treatment for a three 
month history of abnormal menses and some abdominal pain.  A 
military physician noted that the veteran reported that her 
private physician suspected a tubal pregnancy.  On 
examination, the physician found no abnormalities other than 
the history of abnormal menses.  He noted possible causes of 
pain as ovulation or a small ruptured cyst and prescribed 
antibiotic medication.  The record showed subsequent follow-
up testing for secondary infertility.   In February 1980, a 
physician noted that the veteran reported two episodes of 
salpingitis in the past, but he made no further comment. 

In September 1980, the veteran sought treatment for periodic 
fever, headache, and myalgia.  A physician noted possible 
cystitis and ordered tests.  A week later, the veteran's 
episodic fevers persisted, and she reported feeling worse 
after weekend duty as a pier sentry.  Medication did not 
resolve the condition.  In October 1980, a gynecologist found 
no pathology and ruled out the existence of a cyst or pelvic 
inflammatory disease.  Later in October 1980, the veteran was 
admitted to a naval hospital for further evaluation.  After 
three weeks of testing and observation, no pathology was 
identified.  The veteran returned to duty with instructions 
to supervisors to authorize rest if fever recurred.  Although 
a physician noted a plan to send the veteran to the National 
Institutes of Health for further examination, there is no 
record that this evaluation occurred.  In November 1981, a 
physician requested a consultation on the possibility of 
conducting a laparoscopy.  It is not clear whether the test 
was for further investigation of periodic fever or for 
infertility, and there is no evidence that the procedure was 
conducted.   

There is no record of treatment for a broken left leg in 
service.  In the veteran's reenlistment physical examination 
in September 1986, a physician noted that the veteran had a 
left knee menisectomy four years earlier.  There is no 
service medical record for the procedure in the file.  The 
physician noted no fractures on X-ray and that the medial 
scar was well healed with no limitations in motion.  The 
veteran was found fit for reenlistment.  

Although the Board acknowledges the veteran's statements and 
testimony regarding the claimed rape, assaults, and 
harassment, the Board concludes that there is no credible 
supporting evidence of injuries or other indications of 
sexual assault, rape, or a broken leg in the service medical 
records.  The veteran has not identified any other sources of 
medical treatment that she may have received from 1979 to 
1983.  Treatment for facial rash, fever, and gynecological 
problems were dispersed over time and not indicative of 
individual traumatic events.  The facial rash was too early 
in the veteran's tour to be consistent with the circumstances 
of the rape.  Her gynecological problems had a lengthy 
history and were often discussed by medical providers 
concurrently with investigation of tubal pregnancy, 
infertility, and other non-traumatic conditions.  
Additionally, medical providers noted the veteran's desire to 
identify the cause of possible infertility.  The fever of 
unknown origin was extensively investigated, not associated 
with any gynecologic abnormality, and apparently resolved 
since the veteran was able to successfully complete her tour 
of duty. 

The Board concludes that the veteran's statements and 
testimony regarding the assaults by members of her own unit 
and her failure to report the incidences to be credible.  It 
is possible that the assaults occurred without resulting in 
injuries requiring immediate medical treatment.  However, 
regulations require supporting evidence, and regrettably the 
Board has found none.  The Board places somewhat less 
credibility on the veteran's failure to report an alleged 
assault by a hospital physician on a different base because 
the possibility of reprisal would be significantly more 
remote.  Furthermore, a lack of approximate dates for the 
events hampered correlation with medical and service record 
information.  There were inconsistencies in the veteran's 
statements regarding the existence and timing of a broken leg 
due to domestic abuse and regarding the timing and reasons 
for duty transfer. 

Although the incidents of rough handling during a drill, 
locking in a vault, and apparent exposure to radiation may 
have been elements of harassment, there is no objective 
corroboration of their occurrence in the record and none have 
been cited by physicians as stressors sufficient to warrant a 
diagnosis of PTSD.  The Board considers that the actions by 
the security guard were reasonable in view of the nature of 
nuclear weapons security and were likely familiar to all 
Sailors and Marines at the facility.   The episode involving 
a radiation instrument was more likely a staged event for 
harassment.  The veteran had no records of occupational 
exposure to radiation or medical record entries involving 
accidental exposure to high levels.  No medical provider 
linked any of the veteran's many medical conditions to 
excessive exposure to radiation.  

The weight of the credible evidence demonstrates that the 
veteran's current PTSD is chronic and severe.  However, the 
disorder first manifested many years after service and is not 
related to her active service because there is no evidence or 
indications that the claimed stressors actually occurred.   
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


